         Case 6:20-cv-00542-ADA Document 29 Filed 10/30/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §     CIVIL ACTION 6:20-cv-00533-ADA
 BRAZOS LICENSING AND                         §     CIVIL ACTION 6:20-cv-00534-ADA
 DEVELOPMENT,                                 §     CIVIL ACTION 6:20-cv-00535-ADA
           Plaintiff,                         §     CIVIL ACTION 6:20-cv-00536-ADA
                                              §     CIVIL ACTION 6:20-cv-00537-ADA
                                              §     CIVIL ACTION 6:20-cv-00538-ADA
 v.                                           §     CIVIL ACTION 6:20-cv-00539-ADA
                                              §     CIVIL ACTION 6:20-cv-00540-ADA
                                              §     CIVIL ACTION 6:20-cv-00541-ADA
 HUAWEI TECHNOLOGIES CO.,                     §     CIVIL ACTION 6:20-cv-00542-ADA
 LTD. and HUAWEI                              §     CIVIL ACTION 6:20-cv-00543-ADA
 TECHNOLOGIES USA INC.,                       §     CIVIL ACTION 6:20-cv-00544-ADA
            Defendants.                       §

                  JOINT MOTION TO ENTER SCHEDULING ORDER
TO THE HONORABLE COURT:

       Pursuant to the Court’s Order to meet and confer in advance of the Rule 16 case

management conference and the Court’s Order Governing Proceedings (“OGP”), the Parties have

conferred on a proposed scheduling order, modifications to the discovery limitations set forth in

the OGP, and patent “groupings” for the Markman proceedings. The Parties have agreed on a

proposed scheduling order pre-Markman, on modified discovery limitations across the twelve

cases referenced above, and patent groupings relating to the Markman proceedings. The Parties

have been unable to come to agreement on the need to set trial dates and schedules post-Markman.

As such, and pursuant to the OGP, the Parties set forth their competing positions on a post-

Markman schedule for the twelve cases referenced above.

       Plaintiff’s Proposed Scheduling order is attached as Exhibit A. Defendants’ Proposed

Scheduling Order is attached as Exhibit B. The Parties’ Jointly Proposed Discovery Order is




                                                                                         Page | 1
          Case 6:20-cv-00542-ADA Document 29 Filed 10/30/20 Page 2 of 6




attached as Exhibit C. The Parties’ Jointly Proposed Markman Procedure is attached as Exhibit

D. The Parties respectfully request entry of Exhibits C and D.

       The parties agree on the dates for all deadlines before the Markman hearings set for April

15-16, 2021. In accordance with the OGP, the Parties briefly set forth below their respective

positions on the case deadlines following the Markman hearings.

       Plaintiff’s Position:

       Plaintiff’s Proposed Scheduling Order (Exhibit A) adopts the Court’s Default Schedule and

includes dates based on the Court’s Default Schedule post Markman. Defendant contends

proposing dates past the Markman hearing is improper and instead requests a status conference

with the Court after the Markman to determine the balance of case deadlines. Not only is

Defendants’ proposal inefficient and wasteful of the Court’s time, but also a delay tactic designed

to enhance Defendants’ likely pending IPR challenge. In particular, the Patent Trial and Appeals

Board considers the relative trial schedule against the IPR schedule when determining whether to

institute trial. See e.g., NHK Spring Co., Ltd. v. Intri-plex Technologies, IPR2018-00752, Paper

No. 8 (P.T.A.B. Sept. 12, 2018)(precedential)(the Board denied institution under § 314(a) where

the parallel district court proceeding was scheduled to finish six months before the Board would

have reached a final decision in an IPR if one were instituted) and Apple Inc. v. Fintiv, Inc.,

IPR2020-00019, Paper 11 at 2–3 (PTAB Mar. 20, 2020) (informative) (“NHK applies to the

situation where the district court has set a trial date to occur earlier than the Board’s deadline to

issue a final written decision in an instituted proceeding.”). Without the existence of a trial

schedule, the Defendants would be allowed to argue to the PTAB that there is no trial scheduled

and that the IPR should proceed accordingly.




                                                                                             Page | 2
             Case 6:20-cv-00542-ADA Document 29 Filed 10/30/20 Page 3 of 6




           Moreover, the Court has already addressed a similar issue in WSOU v. Microsoft, 6:20-cv-

00454, in which the Court adopted WSOU’s proposed schedule across all related cases. See also

Far North Patents, LLC v. NXP USA, Inc., 1-20-cv-00397 (WDTX) (8/1/2020 text-only docket

entry) (“After careful review, the Court adopts Plaintiff’s version given that it more closely tracts

the Court’s default schedule and Defendants have not provided sufficient reasons to depart from

that.”).

           Defendants’ Position:

           Defendants propose that the post-Markman schedule (or schedules) for the twelve separate

cases brought by Plaintiff against Defendants be determined at the conclusion of the Markman

hearings (currently set for April 15-16, 2021), or at a status conference to be held soon after the

conclusion of the Markman hearings. Such an approach provides flexibility and addresses the

plain fact that twelve separate cases – involving twelve unrelated patents asserted against scores

of unrelated (and non-overlapping) products – cannot be tried on the same days. Thus, an

evaluation of the viability, scope, and needs of the individual cases post-Markman will allow the

parties to propose and the Court to set a consolidated schedule, semi-consolidated schedules, or

individualized schedules for the cases going forward, including for trial.

           Plaintiff recognizes the value in “grouping” these twelve cases for certain purposes, as it is

currently proposing that certain cases (and corresponding patents) be grouped for purposes of the

identification of claim terms requiring construction, Markman briefing, and Markman hearings.

See Exhibit D, attached hereto. Plaintiff further recognizes that after Markman is the appropriate

time to determine the needs and corresponding schedules (and possible groupings) for these dozen

cases. Specifically, in the Joint Motion to Enter Scheduling Order filed in Plaintiff’s twelve cases

asserted against Microsoft Corporation, Plaintiff argued that “[a]ny consideration of staggering the



                                                                                                 Page | 3
         Case 6:20-cv-00542-ADA Document 29 Filed 10/30/20 Page 4 of 6




case schedules should wait until after Markman and after there has been some discovery, as

Markman and discovery will inform: (1) whether staggering is necessary or helpful; and if so (2)

which cases require more or less time to prepare (including time for fact and expert discovery).”

See, e.g., Case 6:20-cv-00462-ADA, Dkt. 28. Defendants agree fully with Plaintiff’s argument,

and suggest that the same approach be used in these twelve cases.

       Defendants accordingly request that the Court adopt the parties’ jointly-proposed schedule

for the deadlines up to and including the Markman hearings, and that the parties and the Court

thereafter determine the balance of the case schedule(s), taking into account the considerations

outlined by Plaintiff above. Defendants thus request the Court to adopt Exhibit B, attached hereto.



DATED: October 30, 2020                      Respectfully submitted,

                                             By: /s/ James L. Etheridge
                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeff Huang
                                             Etheridge Law Group
                                             2600 E. Southlake Blvd., Suite 120/324
                                             Southlake, Texas 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com

                                                                                           Page | 4
Case 6:20-cv-00542-ADA Document 29 Filed 10/30/20 Page 5 of 6




                           Brett@EtheridgeLaw.com
                           Travis@EtheridgeLaw.com
                           Jeff@EtheridgeLaw.com

                           Counsel for Plaintiff WSOU Investments, LLC


                           /s/ Jason W. Cook
                           Jason W. Cook
                           Texas Bar No. 24028537
                           Shaun W. Hassett
                           Texas Bar No. 24074372
                           MCGUIREWOODS LLP
                           2000 McKinney Avenue, Suite 1400
                           Dallas, TX 75201
                           Telephone: (214) 932-6400
                           jcook@mcguirewoods.com
                           shassett@mcguirewoods.com

                           Tyler T. VanHoutan
                           Texas Bar No. 24033290
                           MCGUIREWOODS LLP
                           600 Travis St., Suite 7500
                           Houston, TX 77002
                           Telephone: (713) 571-9191
                           tvanhoutan@mcguirewoods.com

                           J. Mark Mann
                           Texas Bar No. 12926150
                           G. Blake Thompson
                           Texas Bar No. 24042033
                           MANN | TINDEL | THOMPSON
                           300 West Main Street
                           Henderson, Texas 75652
                           Telephone: (903) 657-8540
                           mark@themannfirm.com
                           blake@themannfirm.com

                           Counsel for Defendants Huawei Technologies Co.,
                           Ltd., Huawei Technologies USA, Inc., Huawei
                           Device Co. Ltd. (f/k/a Huawei Device (Dongguan)
                           Co.), Huawei Device (Shenzhen) Co., Ltd. (f/k/a
                           Huawei Device Co. Ltd.) and Huawei Device USA




                                                                    Page | 5
         Case 6:20-cv-00542-ADA Document 29 Filed 10/30/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 30th day of October 2020.

                                            /s/ James L. Etheridge
                                            James L. Etheridge




                                                                                         Page | 6
